[Cite as Woods v. Dept. of Rehab. & Corr., 2018-Ohio-603.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Jeffery Woods,                                        :

                Plaintiff-Appellant,                  :              No. 17AP-630
                                                                (Ct. of Cl. No. 2016-00279)
v.                                                    :
                                                             (ACCELERATED CALENDAR)
Ohio Department of                                    :
Rehabilitation and Correction,
                                                      :
                Defendant-Appellee.
                                                      :



                                           D E C I S I O N

                                   Rendered on February 15, 2018


                On brief: Jeffery Woods, pro se.

                On brief: Michael DeWine, Attorney General, and
                Timothy M. Miller, for appellee.

                            APPEAL from the Court of Claims of Ohio

LUPER SCHUSTER, J.
        {¶ 1} Plaintiff-appellant, Jeffery Woods, pro se, appeals from a judgment entry of
the Court of Claims of Ohio adopting the magistrate's decision concluding Woods failed to
prove    his    negligence      claim    against     defendant-appellee,   Ohio     Department   of
Rehabilitation and Correction ("DRC"). For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} Woods is an inmate at the Marion Correctional Institution ("MCI"). On
April 4, 2016, Woods filed a negligence complaint against DRC. After obtaining leave of
court, Woods then filed an amended complaint against DRC on June 8, 2016. In the
amended complaint, Woods alleged DRC, through its agent Aramark Corporation, served
No. 17AP-630                                                                                  2


Woods an undercooked brownie, causing Woods to become constipated. DRC filed an
answer on June 23, 2016 denying any negligence.
       {¶ 3} At a trial conducted before a magistrate on March 16, 2017 on the issue of
liability only, the magistrate heard testimony from Woods as well as from Raymond Hall,
another inmate at MCI; Doug O'Dell, a corrections officer at MCI; and Anthony Franklin,
an employee of Aramark Corporation who supervises the kitchen at MCI. Following the
trial, the magistrate issued a decision on May 15, 2017 recommending judgment in favor
of DRC. The magistrate concluded Woods failed to prove his negligence claim by a
preponderance of the evidence. More specifically, the magistrate concluded Woods failed
to prove DRC breached any duty owed to Woods or that Woods' consumption of the
allegedly under-baked brownie was the proximate cause of his constipation.
       {¶ 4} Woods filed objections to the magistrate's decision on May 30, 2017,
challenging the magistrate's factual conclusions.     Specifically, Woods asserted in his
objections that the testimony demonstrated that DRC did not provide Woods with a fully
cooked brownie and that the magistrate erroneously construed an admission from Woods
that he took medication that made him constipated. Woods filed a personal affidavit
along with his objections, but he did not file a transcript of the testimony before the
magistrate. DRC responded with a motion to strike Woods' objections on June 30, 2017,
arguing Woods' objections did not satisfy the requirements of an affidavit of evidence
under Civ.R. 53(D)(3)(b)(iii) and noting Woods failed to file a transcript of the evidence.
       {¶ 5} In an August 2, 2017 judgment entry, the trial court noted that Woods did
not file a transcript and therefore concluded that there was no error of law or other defect
evident on the face of the magistrate's decision. Thus, the trial court overruled Woods'
objections.   The trial court then stated it was granting DRC's motion to strike the
objections, adopted the magistrate's decision as its own, and entered judgment in favor of
DRC. Woods timely appeals.
II. Assignments of Error
       {¶ 6} Woods assigns the following errors for our review:
              [1.] The trial court commited prejudicial error when the court
              overrule the plaintiff written objection to the magistrate
              decision for failure to provide trial hearing transcripts to
No. 17AP-630                                                                              3


                support the plaintiff objection to the magistrate decision
                pursuant to Civ.R.53(D)(3)(b)(ii)(iii).

                [2.] The trial court commited prejudicial error in adopted the
                magistrate decision where the magistrate fail to determine
                ODRC defendant liability that rendered the trial court
                judgment not a final appealable order were appellate court
                have no jurisdiction over the appeal under ohio constitution
                Art IV § 3(B)(2) for the purpose of R.C. 2505.02(B)(1)(4)(B).

(Sic passim.)
III. Standard of Review and Applicable Law
       {¶ 7} Pursuant to Civ.R. 53, a trial court conducts a de novo review of a
magistrate's decision, undertaking an independent review of the matters objected to in
order to determine whether the magistrate has properly determined the factual issues and
appropriately applied the law. Watson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No.
11AP-606, 2012-Ohio-1017, ¶ 6, citing Mayle v. Ohio Dept. of Rehab. & Corr., 10th Dist.
No. 09AP-541, 2010-Ohio-2774, ¶ 15. By contrast, an appellate court reviews a trial
court's adoption of a magistrate's decision under an abuse of discretion standard. Id.,
citing Mayle at ¶ 15. An abuse of discretion implies that the trial court's attitude is
unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217,
219 (1983).
IV. First and Second Assignments of Error – The Trial Court's Adoption of
the
    Magistrate's Decision
       {¶ 8} In his first and second assignments of error, Woods argues the trial court
erred when it overruled his objections to the magistrate's decision and adopted the
magistrate's decision. More specifically, Woods asserts in his first assignment of error
that the trial court erred when it concluded that Woods' failure to file a transcript of the
proceedings before the magistrate somehow limited the trial court's review.         Woods
asserts in his second assignment of error that the trial court erred in adopting the
magistrate's decision.
       {¶ 9} As we noted above, Woods filed objections to the magistrate's decision, but
he did not file a transcript of the evidence submitted to the magistrate. Pursuant to Civ.R.
53(D)(3)(b)(iii), objections to a magistrate's factual findings "shall be supported by a
No. 17AP-630                                                                                 4


transcript of all the evidence submitted to the magistrate relevant to [those] finding[s] or
an affidavit of that evidence if a transcript is not available." Woods did not file anything to
indicate a transcript is not available. Instead, however, Woods filed a personal affidavit.
"An affidavit under [Civ.R. 53(D)(3)(b)(iii)] must contain a description of all the relevant
evidence, not just the evidence deemed relevant by the party objecting to the magistrate's
findings." Gumins v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 10AP-941, 2011-Ohio-
3314, ¶ 13. A comparison of Woods' affidavit with the magistrate's factual findings
indicates that Woods' affidavit contains only partial recitations of the testimony and
completely omits any mention of O'Dell's testimony. Thus, even if Woods had shown that
a transcript was unavailable, due to its incomplete nature, Woods' affidavit fails to meet
the requirements of the civil rules and is not a proper basis of support for his objections.
Id.
       {¶ 10} "If an objecting party fails to submit a transcript or affidavit, the trial court
must accept the magistrate's factual findings and limit its review to the magistrate's legal
conclusions." Triplett v. Warren Corr. Inst., 10th Dist. No. 12AP-728, 2013-Ohio-2743,
¶ 13, citing Ross v. Cockburn, 10th Dist. No. 07AP-967, 2008-Ohio-3522, ¶ 5. Woods'
failure to file a transcript of the proceedings before the magistrate ultimately limits this
court's review of the trial court's decision. "On appeal of a judgment rendered without the
benefit of a transcript or affidavit, an appellate court only considers whether the trial
court correctly applied the law to the magistrate's factual findings." Id., citing Gill v.
Grafton Corr. Inst., 10th Dist. No. 10AP-1094, 2011-Ohio-4251, ¶ 21.
       {¶ 11} Woods argued DRC was negligent in serving him an allegedly under-cooked
brownie. To establish an actionable negligence action, a plaintiff must show (1) the
existence of a duty, (2) a breach of the duty, and (3) injury as a proximate result of the
breach. Watkins v. Scioto Downs, Inc., 10th Dist. No. 15AP-985, 2016-Ohio-3141, ¶ 8,
citing Menifee v. Ohio Welding Prods., Inc., 15 Ohio St. 3d 75, 77 (1984); Watson at ¶ 7.
As the plaintiff, Woods had the burden of proving each element of his negligence claim by
a preponderance of the evidence. Watson at ¶ 7, citing Parsons v. Washington State
Community College, 10th Dist. No. 05AP-1138, 2006-Ohio-2196, ¶ 24.
       {¶ 12} The magistrate found Woods failed to prove his consumption of the brownie
was the proximate cause of his constipation. There was no evidence that the brownie as
No. 17AP-630                                                                               5


served posed an unreasonable risk of harm to Woods, and Woods acknowledged he takes
prescription medication that causes constipation.       Given these factual findings, we
conclude the trial court correctly applied the law to determine Woods could not prevail on
his negligence claim because he did not prove the brownie was the proximate result of his
injury. Therefore, the trial court did not abuse its discretion in adopting the magistrate's
decision. We overrule Woods' first and second assignments of error.
V. Disposition
       {¶ 13} Based on the foregoing reasons, the trial court did not abuse its discretion in
adopting the magistrate's decision where Woods did not support his objections to the
magistrate's decision with a transcript or a properly filed affidavit of evidence under
Civ.R. 53(D)(3)(b)(iii). Having overruled Woods' two assignments of error, we affirm the
judgment of the Court of Claims of Ohio.
                                                                       Judgment affirmed.
                           SADLER and DORRIAN, JJ., concur.